COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-037-CV
 
UNIVERSAL UNDERWRITERS                                                           
APPELLANT
INSURANCE COMPANY
V.
TEXAS WORKERS' COMPENSATION                                                   
APPELLEES
COMMISSION, RICHARD REYNOLDS AS
EXECUTIVE DIRECTOR OF THE TWCC
AND DANNY MORRISON
----------
FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered appellant's "Motion To Dismiss." It is the
court's opinion that the motion should be granted; therefore, we dismiss the
appeal. See TEX.
R. APP. P.
42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal,
for which let execution issue. See Tex.
R. App. P. 42.1(d).
 
                                                                           
PER CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
[DELIVERED MARCH 13, 2003]

1. See Tex. R. App. P. 47.4.